       Case 1:19-mc-00405-LG-RHW Document 11 Filed 08/05/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION


IN RE: EX PARTE APPLICATION OF
LAURA ZUNIGA CACERES, BERTHA
ZUNIGA CACERES, AND SALVADOR                                    CASE NO. 1:19MC405-LG-RHW
ZUNIGA CACERES FOR ASSISTANCE
BEFORE A FOREIGN TRIBUNAL


   NOTICE OF APPEARANCE AND REQUEST TO BE HEARD RE EX PARTE
APPLICATION OF LAURA ZUNIGA CACERES, BERTHA ZUNIGA CACERES, AND
  SALVADOR ZUNIGA CACERES FOR DISCOVERY FOR USE IN A FOREIGN
                TRIBUNAL PURSUANT TO 28 U.S.C. § 1782


       Randy Papetti, Jared Sutton, and Jennifer Lee-Cota of the law firm of Lewis Roca

Rothgerber Christie LLP, along with local counsel, B. Wayne Williams and Norma Carr Ruff of

the law firm of WEBB SANDERS & WILLIAMS, PLLC, represent Tanya Romero-Baca, Roberto
David Castillo Mejia’s wife, whose rights and interests are directly affected by the ex parte

application seeking document discovery from Hancock Whitney Bank for use in a foreign

tribunal pursuant to 28 U.S.C. § 1782 (the “Application”). [Docs. 1, 2] Undersigned counsel

hereby enters their appearance in this case. Mr. Papetti, Mr. Sutton, and Ms. Lee-Cota are
submitting their pro hac vice application pursuant to L. U. Civ. R 83.1(d) and will enter a formal

appearance when the applications have been granted by the Court.

       Counsel only learned about the ex parte Application from an inquiry by an investigative

journalist after the notice and supporting memorandum [Docs. 1, 2] were filed. Counsel requests

an opportunity to be heard on the Application seeking discovery from Hancock Whitney Bank

and respectfully request 14 days from the filing of this notice to file a response to the

Application.
Case 1:19-mc-00405-LG-RHW Document 11 Filed 08/05/19 Page 2 of 3




RESPECTFULLY SUBMITTED, this the 5th day of August, 2019.


                               WEBB SANDERS & WILLIAMS, P.L.L.C.
                               363 NORTH BROADWAY
                               POST OFFICE BOX 496
                               TUPELO, MISSISSIPPI 38802
                               TELEPHONE: (662) 844-2137
                               B. WAYNE WILLIAMS, MSB #9769
                               wwilliams@webbsanders.com
                               NORMA CARR RUFF, MSB #5721
                               nruff@webbsanders.com

                         BY:   /s/ B. Wayne Williams
                               B. WAYNE WILLIAMS
                               Attorneys for Tanya Romero-Baca
                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                               201 East Washington Street, Suite 1200
                               Phoenix, AZ 85004-2595
                               Telephone: 602-262-5337
                               Randy Papetti (AZ State Bar No. 014586)
                               rpapetti@lrrc.com
                               Jared Sutton (AZ State Bar No. 028887)
                               jsutton@lrrc.com
                               Jennifer Lee-Cota (AZ State Bar No. 033190)
                               jlee-cota@lrrc.com
                               Attorneys for Tanya Romero-Baca
      Case 1:19-mc-00405-LG-RHW Document 11 Filed 08/05/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I, B. Wayne Williams, one of the attorneys for Tanya Romero-Baca, do hereby certify that

I have this date filed the above and foregoing Notice of Appearance and Request to be Heard Re

Ex Parte Application of Laura Zuniga Caceres, Bertha Zuniga Caceres, and Salvador Zuniga

Caceres For Discovery For Use In A Foreign Tribunal Pursuant to 28 U.S.C. § 1782 using the

Court’s electronic filing system which in turn served a true and correct copy of the same to counsel

of record as follows:

Amelia S. McGowan, Esq.
Mississippi Center for Justice
P.O. Box 1023
Jackson, MS 39215
amcgowan@mscenterforjustice.org

Leo P. Cunningham, Esq.
Ralitza S. Dineva, Esq.
Sean P. Killeen, Esq.
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
lcunningham@wsgr.com
rdineva@wsgr.com
skilleen@wsgr.com

Roxanna Altholz, Esq.
INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA
BERKELEY
489 Simon Hall,
Berkeley, California 94720
raltholz@law.berkeley.edu

       This the 5th day of August 2019.


                                                     /s/ B. Wayne Williams
                                                     B. Wayne Williams
